Exhibit 10.8

LOGO [g171648g73t40.jpg]

Execution Copy

 

 

 

SALE AND PURCHASE AGREEMENT

21 MARCH 2011

 

 

 

regarding the

sale and purchase of the

Kabel BW Group

LOGO [g171648g18j87.jpg]



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

Sale and Purchase Agreement

by and between

 

1. Oskar Rakso S.à r.l., with its business address at 23 Rue Aldringen, L-1118
Luxembourg, Luxembourg,

- herein “Seller” -

 

2. UPC Germany HoldCo 2 GmbH, with its business address at Hohe Bleichen 7,
D-20354 Hamburg, Germany,

- herein “Purchaser” -

 

3. Liberty Global Europe Holding BV with its business address at Boeing
Avenue 53, 1119 PE Schiphol-Rijk, The Netherlands,

- herein “Guarantor” -

 

4. Liberty Global Holding BV with its business address at Boeing Avenue 53, 1119
PE Schiphol-Rijk, The Netherlands,

- herein “Secondary Guarantor” -

- each of Seller, Purchaser, Guarantor and Secondary Guarantor herein

also referred to individually as a “Party” and collectively as “Parties” -

 

Page 2 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

Table of Contents

 

Table of Contents

     3   

Exhibits

     4   

Schedules

     5   

Definitions

     6   

1.

    

Current Corporate Status

     10   

2.

    

Current Financing Status

     12   

3.

    

Transaction Dates

     14   

4.

    

Sale, Purchase and Assignment of the Sold Shares and the New Sold Share,
Assignment of the LuxCo Loan Receivable and Assumption of Upstream Loan

     14   

5.

    

Pre-Closing Reorganization; Issuance of Notes; Termination of Group Financing
Agreements and Group Hedging Agreements

     17   

6.

    

Purchase Price; Equity Value Bridge

     20   

7.

    

Escrow, Payments, Default

     20   

8.

    

Closing Condition and Closing

     21   

9.

    

Seller’s Guarantees

     26   

10.

    

Remedies

     30   

11.

    

Seller’s Covenants

     36   

12.

    

Indemnity against Transaction Fees

     40   

13.

    

Expiration and Limitation of Claims

     40   

14.

    

Purchaser’s and Guarantor’s Indemnity

     42   

15.

    

Cooperation

     43   

16.

    

Guarantor’s Guarantee and Secondary Guarantor’s Guarantee

     44   

17.

    

Restrictions of Announcement and Confidentiality

     44   

18.

    

Notices

     46   

19.

    

Costs, Expenses, Fees and Charges

     48   

20.

    

Entire Agreement, Interpretation

     48   

21.

    

No Third Party Rights

     49   

22.

    

No Assignment, No Set-off Rights

     49   

23.

    

Certain Terminology

     49   

24.

    

Governing Law, Dispute Resolution

     50   

25.

    

Invalid Provisions, Unintended Gaps (Salvatorische Klausel)

     50   

 

Page 3 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

Exhibits

 

Exhibit A    Company Structure Exhibit 2.2    Financing Securities Exhibit 2.3
   Interest Hedging Agreements Exhibit 4.1    Transfer Agreement Exhibit 4.5   
Commitment Letter Exhibit 4.6    LuxCo Loan Receivable Assignment Agreement
Exhibit 4.7-1    Debt Assumption Agreement Exhibit 4.7-2    Consent Letter
Exhibit 5.1    Structuring Memorandum Exhibit 5.3.1-1    Offering Memorandum
Exhibit 5.3.1-2    Backstop Commitment Letter Exhibit 5.3.1-3    Purchase
Agreements Exhibit 5.3.2    Revolving Credit Facility Exhibit 6.2    Equity
Value Bridge Exhibit 7.1    Escrow Agreement Exhibit 10.3.1    Claims and Events
taken into Consideration in the Financial Statements Exhibit 10.3.5.10    Joint
Instruction Letter Exhibit 11.2    Contact Persons Exhibit 24.2    Supplementary
Rules for Expedited Proceedings of the German Institution of Arbitration e.V.

 

Page 4 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

Schedules

 

Schedule 9.1.4    Ownership of Companies, Affiliates, Equity Interest
Schedule 9.1.6    Conduct of Business Schedule 9.1.7    Financial Statements
Schedule 9.1.8-1    Increase of Compensation of Senior Management
Schedule 9.1.8-2    Transaction Fees Schedule 9.1.9.3    Payments to Seller and
Seller’s Affiliates

 

Page 5 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

Definitions

 

Affiliate(s)   any affiliate(s) (Verbundene(s) Unternehmen) within the meaning
of Section 15 German Stock Corporation Act (AktG) Agreement   as defined in
Recital (D) Ancillary Agreements   as defined in Section 20.1 Antitrust
Clearance   as defined in Section 8.1.1 Backstop Antitrust Clearance   as
defined in Section 8.1.2 Backstop Bank   as defined in Section 4.5 Backstop
Commitment Letter   as defined in Section 5.3.1 Backstop Condition   as defined
in Section 4.5 Backstop Drop Dead Date   as defined in Section 8.4 Best
Knowledge of Seller   as defined in Section 9.3 Break-up Fee   as defined in
Section 8.6 Business   as defined in Recital (B) Business Days   as defined in
Section 23.1 Capital Increase   as defined in Section 1.2 Closing   as defined
in Section 8.1 Closing Condition   as defined in Section 8.1 Closing Date   as
defined in Section 3.4 Closing Events   as defined in Section 8.5 Commitment
Letter   as defined in Section 4.5 Company/Companies   as defined in Section 1.7
Confidential Information   as defined in Section 17.2 Contact Persons   as
defined in Section 11.2 Contribution Agreement   as defined in Section 1.2 Data
Room   as defined in Section 10.3.5.10 De Minimis Claims   as defined in Section
13.3 Debt Assumption Agreement   as defined in Section 4.7 Deductible   as
defined in Section 13.3 Deloitte & Touche   as defined in Section 9.1.7
Designated Acquirer   as defined in Section 4.4

 

Page 6 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

Disclosure Schedules   as defined in Section 9.2 Drop Dead Date   as defined in
Section 4.4 Effective Date   as defined in Section 3.2 Equity Value   as defined
in Section 6.1.1 Equity Value Bridge   as defined in Section 6.2 Ernst & Young  
as defined in Section 10.3.5.2 Escrow Account   as defined in Section 7.1 Escrow
Agent   as defined in Section 7.1 Escrow Agreement   as defined in Section 7.1
Escrow Amount   as defined in Section 7.1 Exempted Claims   as defined in
Section 13.1 Fees   as defined in Section 9.1.8 Financial Statements   as
defined in Section 9.1.7 Financing Securities   as defined in Section 2.2 Group
Financing Agreements   as defined in Section 2.1 Group Hedging Agreements   as
defined in Section 2.3 Guarantor   Liberty Global Europe Holding BV Hedging
Framework Agreements   as defined in Section 2.3 Initial Purchase Price   as
defined in Section 7.2.2 Initial Purchasers   as defined in Section 5.3.1
Intercreditor Agreement   as defined in Section 2.1.4 Interest Hedging
Agreements   as defined in Section 2.3 Kabel BW Erste   as defined in Section
1.2 Kabel BW Group   as defined in Recital (A) Kabel BW Holdings   as defined in
Section 1.4 Kabel BW KG   as defined in Section 1.6 Kabel BW Verwaltung   as
defined in Section 1.5 Liability Cap   as defined in Section 13.4 Losses   as
defined in Section 10.1 LuxCo Loan Receivable   as defined in Section 1.2 LuxCo
Loan Receivable Amount   as defined in Section 4.6 LuxCo Loan Receivable
Assignment Agreement   as defined in Section 4.6

 

Page 7 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

LuxCo Loan Settlement Amount   as defined in Section 4.5.1 Market Disruption  
as defined in Section 8.7 Material Adverse Effect   as defined in Section 9.4
Maximum Repayment Amount   as defined in Section 5.2 Mezzanine Facility
Agreement   as defined in Section 2.1.3 Minimum Amount   as defined in
Section 4.5.1 New Sold Share   as defined in Section 1.2 Notes   as defined in
Section 5.3.1 Offering Memorandum   as defined in Section 5.3.1 Party/Parties  
Oskar Rakso S.à r.l., UPC Germany HoldCo 2 GmbH, Liberty Global Europe Holding
BV and Liberty Global Holding BV Postbank Framework Agreement   as defined in
Section 2.1.2 Purchase Agreements   as defined in Section 5.3.1 Purchase Price  
as defined in Section 6.1 Purchaser   UPC Germany HoldCo 2 GmbH Purchaser Claim
  as defined in Section 10.1 Purchaser’s Account   as defined in Section 7.3
Rabobank   as defined in Section 2.3 RBS   as defined in Section 2.1.1 Relevant
Budget   as defined in Section 11.2.5 Revolving Credit Facility   as defined in
Section 5.3.2 Scheduled Closing Date   as defined in Section 3.3 Secondary
Guarantor   Liberty Global Holding BV Seller   Oskar Rakso S.à r.l. Seller’s
Account   as defined in Section 7.2.2 Seller’s Affiliates   as defined in
Section 9.1.9.1 Seller’s Covenants   as defined in Section 11.4 Seller’s
Guarantees   as defined in Section 9.1 Seller’s Indemnification Claims   as
defined in Section 14.1 Seller’s Operating Covenants   as defined in Section
11.4

 

Page 8 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

Seller’s Ringfencing Covenants   as defined in Section 11.4 Senior Facilities
Agreement   as defined in Section 2.1.1 Signing Date   as defined in Section 3.1
Sold Shares   as defined in Section 1.1 Solon   as defined in Section 10.3.5.4
Structuring Memorandum   as defined in Section 5.1 Tax/Taxes   as defined in
Section 10.1.2 Third Party Claim   as defined in Section 10.5 Time Limitations  
as defined in Section 13.1 TopCo New   as defined in Section 1.1 TopCo Share  
as defined in Section 1.2 Transaction Fees   as defined in Section 9.1.8
Transaction Fees Indemnity   as defined in Section 12.1 Transfer Agreement   as
defined in Section 4.1 Trigger Event   as defined in Section 4.5 Upstream Loan  
as defined in Section 2.4 Upstream Loan Agreement   as defined in Section 2.4

 

Page 9 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

RECITALS

 

(A) WHEREAS, Seller is the direct and indirect owner of the companies set out in
Exhibit A (herein collectively the “Kabel BW Group”).

 

(B) WHEREAS, the Kabel BW Group is engaged in the operation of cable networks
and the supply of digital and analogue cable TV services, fixed and mobile
telephone and high-speed Internet connections in the state of Baden-Württemberg
(herein “Business”).

 

(C) WHEREAS, Seller has decided that it wishes to dispose of the Kabel BW Group.

 

(D) WHEREAS, Seller intends to sell and transfer the Kabel BW Group to Purchaser
upon the terms and conditions of this sale and purchase agreement (herein
“Agreement”) whilst Purchaser wishes to purchase and to acquire the Kabel BW
Group subject to the terms and conditions of this Agreement.

NOW, THEREFORE, the Parties agree as follows:

 

1. Current Corporate Status

 

1.1 Seller holds 25,000 shares with a nominal value of EUR 1.00 each (herein
collectively “Sold Shares”) representing 100 % (in words: one hundred percent)
of the issued share capital of Kronen tausend650 GmbH, a limited liability
company (Gesellschaft mit beschränkter Haftung) organized under the laws of
Germany and registered with the commercial register (Handelsregister) maintained
at the local court (Amtsgericht) of Charlottenburg under registration number
HR B 131058 and having its seat (Sitz) in Berlin, Germany, its company name to
be changed to “Musketeer GmbH” (herein “TopCo New”); and

 

1.2

Seller has passed a shareholder’s resolution regarding a capital increase in
kind (Kapitalerhöhung gegen Sacheinlagen) (herein “Capital Increase”) at the
level of TopCo New and, in fulfilment of such shareholder’s resolution, has
contributed to TopCo New, by way of a so-called mixed contribution in kind
(gemischte Sacheinlage) under a certain contribution agreement
(Einbringungsvertrag) dated as of the date hereof (roll of deeds no. W
650/2011/2011 of the notary Dr. Hartmut Wicke, Munich) (herein “Contribution
Agreement”), the sole share in the nominal amount of EUR 25,000 (herein “TopCo
Share”) representing 100 % (in

 

Page 10 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

 

words: one hundred percent) of the issued share capital of Kabel BW Erste
Beteiligungs GmbH, a limited liability company (Gesellschaft mit beschränkter
Haftung) organized under the laws of Germany and registered with the commercial
register (Handelsregister) maintained at the local court (Amtsgericht) of
Mannheim under registration number HR B 701726 and having its corporate seat
(Sitz) in Heidelberg, Germany (herein “Kabel BW Erste”), in exchange of (i) a
new share in TopCo New with a par value of EUR 500 (in words: five hundred Euro)
(herein “New Sold Share”) and (ii) a loan receivable of EUR 1,100,000,000 (in
words: one billion one hundred million Euro) (herein “LuxCo Loan Receivable”).
Ernst & Young GmbH Wirtschaftsprüfungsgesellschaft GmbH has confirmed that the
value of the TopCo Share exceeds the aggregate value of (x) the par value of the
New Sold Share and (y) the LuxCo Loan Receivable. As of the Signing Date (as
defined in Section 3.1 below), the Capital Increase has not been notified to, or
registered with, the commercial register of TopCo New.

 

1.3 TopCo New holds the TopCo Share in Kabel BW Erste as described in
Section 1.2 above.

 

1.4 Kabel BW Erste holds several shares in the nominal aggregate amount of
EUR 2,544,250 in Kabel BW Holdings GmbH, a limited liability company
(Gesellschaft mit beschränkter Haftung) organized under the laws of Germany and
registered with the commercial register (Handelsregister) maintained at the
local court (Amtsgericht) of Mannheim under registration number HR B 702325 and
having its corporate seat (Sitz) in Heidelberg, Germany (herein “Kabel BW
Holdings”). The issued share capital of Kabel BW Holdings amounts to
EUR 5,088,000. All shares not held by Kabel BW Erste are held by Kabel BW
Holdings as treasury shares (eigene Anteile) in the nominal aggregate amount of
EUR 2,543,750.

 

1.5 Kabel BW Holdings holds all shares in an aggregate nominal amount of
EUR 25,000 representing 100 % (in words: one hundred percent) of the issued
share capital of Kabel Baden-Württemberg Verwaltungs-GmbH, a limited liability
company (Gesellschaft mit beschränkter Haftung) organized under the laws of
Germany and registered with the commercial register (Handelsregister) maintained
at the local court (Amtsgericht) of Mannheim under registration number
HR B 337469 and having its corporate seat (Sitz) in Heidelberg, Germany (herein
“Kabel BW Verwaltung”).

 

Page 11 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

1.6 Kabel BW Holdings is the sole limited partner (Kommanditist) of, and holds
the total limited liability capital (Kommanditkapital) in, Kabel
Baden-Württemberg GmbH & Co. KG, a limited partnership (Kommanditgesellschaft)
organized under the laws of Germany and registered with the commercial register
(Handelsregister) maintained at the local court (Amtsgericht) of Mannheim under
registration number HR A 701184 and having its corporate seat (Sitz) in
Heidelberg, Germany (herein “Kabel BW KG”). Kabel BW Verwaltung is the sole
general partner (Komplementär) of Kabel BW KG without any capital interest
(Kapitalbeteiligung).

 

1.7 Kabel BW Erste, Kabel BW Holdings, Kabel BW Verwaltung, Kabel BW KG and
TopCo New are herein each referred to individually as a “Company” and
collectively as the “Companies”.

 

2. Current Financing Status

 

2.1 The Companies are party to the following financing arrangements:

 

  2.1.1 A certain senior term facilities, capital expenditure and acquisition
facility, revolving facility and second lien facility agreement dated 23 January
2005 (as amended and restated on 09 June 2006 and on 01 August 2006), entered
into among Kabel BW Erste, Kabel BW Holdings, Kabel BW KG (respectively its
legal predecessor) and The Royal Bank of Scotland, Frankfurt Branch (herein
“RBS”), as further amended from time to time (herein “Senior Facilities
Agreement”);

 

  2.1.2 A certain framework facility agreement dated 23 June 2009 entered into
among Kabel BW KG and Deutsche Postbank AG (herein “Postbank Framework
Agreement”);

 

  2.1.3 A certain mezzanine facility agreement dated 05 July 2006 (as amended
and restated on 01 August 2006) entered into among Kabel BW Erste, Kabel BW
Holdings, Kabel BW KG (respectively its legal predecessor) and RBS, as further
amended from time to time (herein “Mezzanine Facility Agreement”);

 

  2.1.4 A certain intercreditor agreement dated 02 February 2005 (as amended and
restated on 05 July 2006) entered into, among, inter alia, Seller, Kabel BW
Erste, Kabel BW Holdings, Kabel BW Verwaltung and Kabel BW KG (respectively its
legal predecessor) and RBS, as further amended from time to time (herein
“Intercreditor Agreement”).

 

Page 12 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

The Senior Facilities Agreement, the Postbank Framework Agreement, the Mezzanine
Facility Agreement and the Intercreditor Agreement are herein collectively
referred to as the “Group Financing Agreements”.

 

2.2 The Companies have granted certain securities to, amongst others, RBS in its
capacity as security agent under certain of the Group Financing Agreements as
listed in Exhibit 2.2 (herein “Financing Securities”).

 

2.3 Kabel BW KG (respectively its legal predecessor) has entered into certain
master agreements for hedging transactions with each (i) Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., trading as Rabobank International, (herein
“Rabobank”) dated 30 August 2006, (ii) The Royal Bank of Scotland plc dated
19 January 2009 and (iii) WestLB AG dated 19 January 2009 (herein collectively
“Hedging Framework Agreements”). Kabel BW KG (respectively its legal
predecessor) has subsequently entered into certain interest hedging transactions
for purposes of hedging against certain interest rate risks relating to
financing under the Group Financing Agreements on the basis of the Hedging
Framework Agreements as listed in Exhibit 2.3 (herein “Interest Hedging
Agreements”). The Hedging Framework Agreements together with the Interest
Hedging Agreements are herein collectively referred to as the “Group Hedging
Agreements”.

 

2.4 Under a certain loan agreement dated 09 June 2006 (herein “Upstream Loan
Agreement”), Kabel BW KG (respectively its legal predecessor) in its capacity as
lender has granted to Seller in its capacity as borrower an intercompany loan in
the principal amount of EUR 1,534,688.69 (in words: one million five hundred
thirty-four thousand six hundred eighty-eight Euro and sixty-nine cents) plus
accruing interest on the principal amount at the annual rate of 7 % (in words:
seven percent) (herein “Upstream Loan”). As per the Effective Date (as defined
in Section 3.2 below) the amount outstanding under the Upstream Loan (principal
plus accrued interest) amounted to EUR 2,025,326.65 (in words: two million
twenty-five thousand three hundred twenty-six Euro and sixty-five cents).

 

Page 13 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

3. Transaction Dates

 

3.1 “Signing Date” shall be the day on which this Agreement has been duly
notarised.

 

3.2 “Effective Date” shall be 31 December 2010, 24:00 hours.

 

3.3 “Scheduled Closing Date” shall be the Business Day (as defined in
Section 23.1 below) which is ten (10) Business Days after the day on which
either Closing Condition (as defined in Section 8.1 below) shall have been
fulfilled.

 

3.4 “Closing Date” shall be the day on which all, and not only some, of the
Closing Events (as defined in Section 8.5 below) shall have taken place or shall
have been duly waived.

 

4. Sale, Purchase and Assignment of the Sold Shares and the New Sold Share,
Assignment of the LuxCo Loan Receivable and Assumption of Upstream Loan

 

4.1 Seller, upon the terms and conditions of this Agreement, hereby sells with
commercial effect (mit wirtschaftlicher Wirkung) as of the Effective Date and
undertakes to assign (abtreten) on the Scheduled Closing Date

 

  4.1.1 subject to the Closing Condition pursuant to Section 8.1.1 below having
been fulfilled, with in rem effect (mit dinglicher Wirkung) as of the Closing
Date to Purchaser; or

 

  4.1.2 subject to a nomination by Purchaser of a Designated Acquirer (as
defined in Section 4.4 below) in accordance with the terms and conditions set
forth in Section 4.4 below, the Designated Acquirer; or

 

  4.1.3 subject to the Closing Condition pursuant to Section 8.1.2 below having
been fulfilled, to the Backstop Bank (as defined in Section 4.5 below);

the Sold Shares and the New Sold Share in accordance with a separate transfer
agreement substantially in the form as attached hereto as Exhibit 4.1 (herein
“Transfer Agreement”). Seller hereby irrevocably waives vis-à-vis Purchaser, by
way of contract in favour of third parties (echter Vertrag zugunsten Dritter)
within the meaning of Section 328 German Civil Code (BGB), for the benefit of
TopCo

 

Page 14 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

New any claims it may have under the Contribution Agreement and/or under
statutory law (e.g., pursuant to Section 812 German Civil Code) for a
re-transfer of the TopCo Share in case that, for whatever reason, the Capital
Increase shall not be registered with the commercial register of TopCo New.

 

4.2 The sale and transfer of the Sold Shares and the New Sold Share shall
include all rights and obligations pertaining to the Sold Shares and the New
Sold Share, in particular the right to any undistributed profits.

 

4.3 Purchaser, upon the terms and conditions of this Agreement, hereby purchases
from Seller and undertakes to accept on the Scheduled Closing Date, or cause the
Designated Acquirer to accept on the Scheduled Closing Date, as the case may be,
the assignment of the Sold Shares and the New Sold Share in accordance with
Section 4.1 above.

 

4.4 Provided that the Antitrust Clearance (as defined in Section 8.1.1 below)
shall have been obtained prior to 31 December 2011 (herein “Drop Dead Date”),
Purchaser shall, until five (5) Business Days prior to the Scheduled Closing
Date, be entitled to nominate one of its Affiliates (herein “Designated
Acquirer”) which shall acquire the Sold Shares and the New Sold Share in lieu of
Purchaser, provided that if Purchaser does not exercise such right in accordance
with the provisions of this Section 4.4 then Purchaser shall acquire the Sold
Shares and the New Sold Share. Purchaser shall exercise the nomination right
under this Section 4.4 by submitting not less than five (5) Business Days prior
to the Scheduled Closing Date a written notification to Seller specifying the
Designated Acquirer which shall acquire the Sold Shares and the New Sold Share.
Subsequent to such written notification, the Designated Acquirer shall acquire
the Sold Shares and the New Sold Share on the Scheduled Closing Date in lieu of
Purchaser and execute the Transfer Agreement in lieu of Purchaser. Any
additional costs and expenses arising from or in connection with the nomination
of the Designated Acquirer shall be borne by Purchaser.

 

4.5

In the event that (i) the Antitrust Clearance shall not have been obtained prior
to or on the Drop Dead Date or (ii) it has become evident that the Antitrust
Clearance cannot be obtained and Seller has, in the latter case, been notified
thereof by Purchaser ((i) and (ii) each herein a “Trigger Event”), Aldermanbury
Investments Limited (herein “Backstop Bank”), upon the terms and conditions of
the unconditional and irrevocable commitment letter agreement dated 21 March
2011, a copy of which has been attached hereto as Exhibit 4.5 (herein
“Commitment

 

Page 15 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

 

Letter”), shall assume Purchaser’s position, i.e. all rights and obligations of
Purchaser under this Agreement by way of assumption of contract with full
discharge of Purchaser (Vertragsübernahme mit befreiender Wirkung) except only
for the obligation to pay the Break-up Fee (as defined in Section 8.6 below) and
shall acquire the Sold Shares in lieu of Purchaser and execute the Transfer
Agreement in lieu of Purchaser, provided, however, that either

 

  4.5.1 as of the date of the Trigger Event the aggregate amount of payments
received by Seller in fulfilment of the LuxCo Loan Receivable (herein “LuxCo
Loan Settlement Amount”) exceeds an amount of EUR 900,000,000 (in words: nine
hundred million Euro) (herein “Minimum Amount”); or

 

  4.5.2 if a Trigger Event occurs within the first ninety (90) calendar days
following the Signing Date and, at that time, the LuxCo Loan Settlement Amount
falls short of the Minimum Amount, Seller arranges for settlement of the LuxCo
Loan Receivable in an amount equal to, or in excess of, the Minimum Amount but
not exceeding the Maximum Repayment Amount (as defined in Section 5.2 below)
within an additional ninety (90) calendar days after the Trigger Event;

(either Trigger Event combined with either condition pursuant to Section 4.5.1
or Section 4.5.2 herein collectively “Backstop Condition”). Upon satisfaction of
the Backstop Condition, the obligation of the Backstop Bank shall be
unconditional. If the Backstop Condition has not been satisfied after the
aforesaid additional ninety (90) calendar days’ period has lapsed, the Backstop
Bank’s obligations under the Commitment Letter shall terminate. Seller and
Purchaser hereby both accept the assumption of contract by the Backstop Bank
according to the provisions of this Section 4.5 and on the basis of the
Commitment Letter. Purchaser undertakes towards Seller not to change the
agreements between the Backstop Bank and Purchaser regarding the backstop
structure referred to in the Commitment Letter without the prior consent of
Seller, such consent not to be unreasonably withheld.

 

4.6

Seller, upon the terms and conditions of this Agreement, hereby sells and
undertakes to assign (abtreten) on the Scheduled Closing Date, subject to the
Closing Condition pursuant to Section 8.1.1 below having been fulfilled to
Purchaser or, subject to a nomination of Purchaser of a Designated Acquirer in
accordance with the terms and conditions set forth in Section 4.4, to the
Designated Acquirer or, subject to the Backstop Condition pursuant to

 

Page 16 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

 

Section 8.1.2 below having occurred, to the Backstop Bank, as the case may be,
the LuxCo Loan Receivable in the amount outstanding as on the Scheduled Closing
Date (herein “LuxCo Loan Receivable Amount”) in accordance with a separate
transfer agreement substantially in the form as attached hereto as Exhibit 4.6
(herein “LuxCo Loan Receivable Assignment Agreement”).

 

4.7 Subject to the Closing Condition having occurred, Purchaser shall assume, or
shall cause the Designated Acquirer to assume, or the Backstop Bank shall
assume, as the case may be, on the Scheduled Closing Date the Upstream Loan from
Seller by means of a debt assumption agreement under full release of Seller
(schuldbefreiende Übernahmevereinbarung) substantially in the form as attached
hereto as Exhibit 4.7-1 (herein “Debt Assumption Agreement”). In a letter to the
Seller dated 20 March 2011, a copy of which is attached hereto for documentation
purposes as Exhibit 4.7-2, Kabel BW KG in its capacity as lender has declared
its consent to the assumption of the Upstream Loan.

 

5. Pre-Closing Reorganization; Issuance of Notes; Termination of Group Financing
Agreements and Group Hedging Agreements

 

5.1 Seller shall, to the extent legally permissible, use its best efforts to
implement the reorganization and refinancing of the Kabel BW Group substantially
in the form set out in the structuring memorandum prepared by Ernst & Young GmbH
Wirtschaftsprüfungsgesellschaft dated 21 March 2011 attached hereto as
Exhibit 5.1 (herein “Structuring Memorandum”) as soon as reasonably possible
after the Signing Date.

 

5.2 Seller shall use its influence as a shareholder to cause TopCo New to settle
the LuxCo Loan Receivable as soon as reasonably possible and to the extent
legally permitted and shall notify Purchaser in writing, accompanied by
documentary evidence, without undue delay (unverzüglich), as soon as the LuxCo
Loan Receivable has been settled in an amount up to a maximum of EUR
1,000,000,000 (in words: one billion Euro) (herein “Maximum Repayment Amount”).

 

Page 17 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

5.3 Seller shall procure (steht dafür ein) that notwithstanding (unbeschadet)
Section 5.1. above all agreements and documents are executed and all other steps
and actions are taken that are necessary in connection with:

 

  5.3.1 the issuance of floating rate senior secured notes and fixed rate senior
secured notes of Kabel BW KG and Kabel BW Erste as co-issuers, and senior notes
of TopCo New (herein collectively the “Notes”) described in the offering
memorandum substantially in the form as attached hereto as Exhibit 5.3.1-1
(herein “Offering Memorandum”) and the Structuring Memorandum including, without
limitation, (i) taking such actions as are necessary to comply with the terms
of, and satisfy the conditions set forth in, the backstop commitment letter
dated as of the Signing Date substantially in the form as attached hereto as
Exhibit 5.3.1-2 (herein “Backstop Commitment Letter”), among Seller, Purchaser,
Credit Suisse Securities (Europe) Limited, J.P. Morgan Securities Ltd., J.P.
Morgan Securities LLC and Deutsche Bank AG, London Branch (collectively herein
“Initial Purchasers”), (ii) executing the purchase agreements referred to in the
Backstop Commitment Letter with respect to the Notes substantially in the form
as attached hereto as Exhibit 5.3.1-3 (herein “Purchase Agreements”) at or
before 4:00 p.m., CET, on 21 March 2011 and (iii) taking such further actions as
are necessary to comply with the terms of, and satisfy the conditions set forth
in, the Purchase Agreements, including, for the avoidance of doubt, any and all
actions that may be necessary in view of an amendment to, or a supplement in
respect of, the Offering Memorandum, if such amendment or supplement is legally
required;

 

  5.3.2 Kabel BW KG’s, or any other Company’s entering into a senior revolving
credit facility agreement substantially in the form as attached hereto as
Exhibit 5.3.2 (herein “Revolving Credit Facility”) on the date of the issuance
of the Notes as described in more detail in the Offering Memorandum;

 

  5.3.3 Kabel BW KG’s, or any other Company’s entering into, on the date of
issuance of the Notes, with one or more of the Initial Purchasers, one or more
interest rate swaps with respect to floating rate notes and one or more
cross-currency swaps for the notional amount of any Notes issued in U.S. dollars
through the maturity of the Notes, all as contemplated by the Backstop
Commitment Letter, and such swaps shall be secured on a “super priority” basis
pari passu with the Revolving Credit Facility and shall otherwise be on terms
and conditions acceptable to the Purchaser; and

 

Page 18 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

  5.3.4 the registration of the Capital Increase with the commercial register of
TopCo New and the filing of a new list of shareholders reflecting the issuance
of the New Sold Share to Seller.

 

5.4 Seller shall procure (steht dafür ein) that the Companies shall, prior to or
simultaneously with the settlement of the Notes (i) terminate both the Group
Financing Agreements and the Group Hedging Agreements and (ii) apply a portion
of the proceeds of the issuance of the Notes to settle the amounts outstanding
under both the Group Financing Agreements and the Group Hedging Agreements
(including interest thereon and any prepayment, commitment and other fees then
due and including, for the avoidance of doubt, (x) the provision of cash cover
for any letters of credit and bank guarantees issued under the Group Financing
Agreements, (y) all other amounts then outstanding and due under any of the
Group Financing Agreements and (z) any cash cover, settlement payments and
damage amounts under the Group Hedging Agreements) as of the date of such
settlement.

 

5.5 Seller shall procure that, on the date of the issuance of the Notes, the
recipients of the Companies’ declarations of termination relating to the Group
Financing Agreements and the Group Hedging Agreements provide the Companies
(i) with letters, in customary form and in accordance with the requirements of
all applicable laws, confirming that subject to the repayment of the existing
financing liabilities from the proceeds resulting from the issuance of the Notes
all obligations and liabilities of the Companies under the Group Financing
Agreements and under the Group Hedging Agreements have been fulfilled and
(ii) with letters from and/or agreements with RBS under the Group Financing
Agreements, in customary form and in accordance with the requirements of all
applicable laws, confirming and providing for the release of the Financing
Securities and, as the case may be, the re-transfer or cancellation of all of
the security interests and assets, rights and claims which are the subject of
the Financing Securities to the parties having constituted such security
(including, where applicable, arrangements, declarations and/or notifications
(or agreed forms thereof), which are required to delete Financing Securities
from relevant public registers or to inform third parties of the release of the
Financing Securities).

 

Page 19 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

6. Purchase Price; Equity Value Bridge

 

6.1 The purchase price for the Sold Shares and the New Sold Share and the LuxCo
Loan Receivable in the LuxCo Loan Receivable Amount to be paid by Purchaser
shall be the aggregate of:

 

  6.1.1 a fixed amount of:

EUR 2,062,408,890

(in words: two billion sixty-two million four hundred eight thousand

eight hundred ninety Euro)

(herein “Equity Value”);

 

   less

 

  6.1.2 the LuxCo Loan Settlement Amount;

(herein “Purchase Price”). Seller shall notify Purchaser in writing, accompanied
by documentary evidence, on or before the third (3rd) Business Day prior to the
Scheduled Closing Date about the amount of the LuxCo Loan Settlement Amount,
such documentary evidence to include a certification (Bestätigung) from a renown
audit firm.

 

6.2 The calculation of the Equity Value as derived from the underlying
enterprise value of the Business is attached hereto as Exhibit 6.2 (herein
“Equity Value Bridge”).

 

7. Escrow, Payments, Default

 

7.1 As soon as practicable after the Signing Date, in any event no later than
twenty (20) Business Days after the Signing Date, the Parties shall procure
(stehen dafür ein) that an escrow account (herein “Escrow Account”) is opened
with the Notary Public Dr. Hartmut Wicke, Munich, or any other person or
institution to be mutually agreed among the Purchaser and the Seller (herein
“Escrow Agent”) based on the escrow agreement attached hereto in draft form as
Exhibit 7.1, with such changes as the Escrow Agent shall reasonably require
(herein “Escrow Agreement”), into which the amount of EUR 50,000,000 (in words:
fifty million Euro) (herein “Escrow Amount”) shall be paid in accordance with
Section 7.2 below. The release of the Escrow Amount shall be solely governed by
the terms of the Escrow Agreement.

 

Page 20 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

7.2 The Purchase Price shall be due for payment (fällig) and payable (zahlbar)
and Purchaser shall pay on the Scheduled Closing Date in accordance with the
provisions of Section 8.5 below by wire transfer (in each case free of charges
to the recipient) in immediately available funds

 

  7.2.1 the Escrow Amount into the Escrow Account; and

 

  7.2.2 the balance of the Purchase Price and the Escrow Amount (herein “Initial
Purchase Price”) into Seller’s bank account kept with RBS Global Banking
(Luxembourg) S.A. in Luxembourg, SWIFT Code ABNALULL, IBAN LU03 1620 1041 5497
8001 (herein “Seller’s Account”).

All other payments owed by Purchaser to Seller under this Agreement shall also
be paid by Purchaser by wire transfer (free of charges to Seller) in immediately
available funds into Seller’s Account.

 

7.3 All payments owed by Seller to Purchaser under this Agreement shall be paid
by Seller by wire transfer (free of charges to Purchaser) in immediately
available funds into Purchaser’s bank account as identified by Purchaser in due
course (herein “Purchaser’s Account”).

 

7.4 Except as herein provided otherwise, each of the Parties shall pay interest
on any amounts becoming due (fällig) and payable (zahlbar) to another Party, or
Parties, as the case may be, under this Agreement as from the respective payment
date until, but not including, the day of payment at the rate of 800 bp (in
words: eight hundred basis points) above the base interest rate (Basiszinssatz)
within the meaning of Section 247 German Civil Code (BGB).

 

8. Closing Condition and Closing

 

8.1 The closing (Vollzug) of the transactions contemplated under this Agreement
(herein “Closing”) pursuant to Section 8.5 below shall be subject to the
condition precedent (aufschiebende Bedingung) that either

 

Page 21 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

  8.1.1 the merger control approval or clearance required under European merger
control rules or, in case of a referral to the German authorities, under German
merger control rules has been obtained or is deemed, by applicable law, to have
been obtained, e.g. because of the lapse, expiration or termination of the
applicable waiting periods or because jurisdiction has been declined (herein
“Antitrust Clearance”); or

 

  8.1.2 the Backstop Condition is satisfied and, only if the Backstop Bank for
the transactions contemplated under this Agreement is required to obtain merger
control approval or clearance under European merger control rules or, in case of
a referral to the German authorities, under German merger control rules, such
approval or clearance has been obtained or is deemed, by applicable law, to have
been obtained, e.g. because of the lapse, expiration or termination of the
applicable waiting periods or because jurisdiction has been declined (herein
“Backstop Antitrust Clearance”).

Either of the events set forth in Section 8.1.1 and Section 8.1.2 actually
occurring is herein referred to as “Closing Condition”.

 

8.2 Purchaser shall take all actions necessary to prepare the necessary filings
for the Antitrust Clearance and make such filings no later than ten
(10) Business Days after the Signing Date subject to Seller delivering all
information on Seller, the Companies and the Business reasonably necessary to be
included in the filing. Purchaser shall take all actions necessary to furnish
the relevant body with all information required in connection therewith. Seller
undertakes (i) to cooperate with Purchaser in preparing any filing and in
connection with any submission, investigation or inquiry and (ii) to provide all
reasonably required information concerning the Business to the Purchaser or the
competent authority (as appropriate) without undue delay (unverzüglich).
Further, the Parties agree on the following:

 

  8.2.1

Purchaser shall give Seller reasonable advance notice of any notification,
submission or other communication which it proposes to make or submit to any
antitrust authority and provide Seller with copies of such draft notification,
submission or correspondence and any supporting documentation or information
reasonably requested by Seller, provided that Purchaser shall not be required to
provide Seller with any confidential information or business secrets, which
information shall be

 

Page 22 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

 

provided to counsel for the Seller on a counsel-to-counsel basis only. Purchaser
undertakes to take any comments of Seller in relation to any such notification,
submission or communication into due consideration. Purchaser further agrees to
keep Seller fully informed as to the progress of any notification made in order
to obtain the Antitrust Clearance. Seller and its advisors shall be entitled to
attend all meetings with any antitrust authority or other persons or bodies
(unless prohibited by the authority or other person or body) and make oral
submissions at such meetings to the extent necessary or appropriate.

 

  8.2.2 Purchaser shall be responsible for obtaining the Antitrust Clearance
and, in particular, shall take (or cause to be taken), as soon as reasonably
practical, any and all reasonable efforts to avoid or eliminate each and every
impediment under any antitrust or competition law that may be asserted by any
antitrust authority so as to enable Seller and Purchaser to close the
transactions as contemplated under this Agreement.

 

  8.2.3 Purchaser undertakes not to enter into

 

  8.2.3.1 any transaction, or any agreement to effect any transaction (including
any merger or acquisition), involving any German (i) level 4 carriers,
(ii) level 3 carriers, (iii) city carriers, (iv) TV channels or (v) content
business or enter into any other transaction; or

 

  8.2.3.2 any agreement to effect any transaction (including any merger or
acquisition) with effect in Germany;

if any such measure described in Sections 8.2.3.1 or 8.2.3.2 might reasonably be
expected to make it more difficult, or to materially increase the time required,
to obtain the Antitrust Clearance.

This Section 8.2 shall apply mutatis mutandis to the Backstop Antitrust
Clearance, if any.

 

8.3 Seller and Purchaser shall notify each other in writing without undue delay
(unverzüglich) of either (i) Closing Condition has been fulfilled or (ii) the
definitive (endgültige) failure of either Closing Condition to be fulfilled.
This Section 8.3 shall apply mutatis mutandis to the Backstop Antitrust
Clearance, if any.

 

Page 23 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

8.4 Each, Seller and Purchaser shall, the Purchaser, however, not in case it or
the Backstop Bank, as the case may be, intentionally or negligently obstructed
(schuldhaft vereitelt) the occurrence of the Backstop Condition, until Closing
has occurred, be entitled to rescind (zurücktreten) this Agreement with effect
for all Parties by written notice to the respective other Party/Parties if
(i) in case of the absence of a requirement for a Backstop Antitrust Clearance
neither Closing Condition has been satisfied by the Drop Dead Date or (ii) in
case of the requirement of a Backstop Antitrust Clearance, such Backstop
Antitrust Clearance has not been obtained prior to, or on 15 March 2012 (herein
“Backstop Drop Dead Date”) or (iii), prior to the Drop Dead Date, as soon as it
is certain that neither Closing Condition will and can be satisfied. In such
case, none of the Parties shall have any obligation or incur any liability
towards the other Parties, provided that (x) any obligation of Purchaser to pay
the Break-up Fee (as defined in Section 8.6 below) and/or any further damages
pursuant to this Agreement, if any, shall survive and remain unaffected, (y) any
liability of any Party for wilful breach of any covenants contained in this
Agreement committed prior to the date of rescission shall survive and remain
unaffected, and (z) the provisions in Sections 16 through 25 below shall in each
case survive and remain in full force and effect.

 

8.5 Closing shall occur on the Scheduled Closing Date. On the Scheduled Closing
Date, the Parties or their duly authorized representatives shall convene at the
offices of Hengeler Mueller, Munich, or at such other place as agreed upon
between the Parties in writing, and the following events (herein “Closing
Events”) shall take place simultaneously (Zug-um-Zug):

 

  8.5.1 Payment by Purchaser of the Escrow Amount into the Escrow Account in
accordance with Section 7.2.1 above;

 

  8.5.2 Payment by Purchaser of the Initial Purchase Price into Seller’s Account
in accordance with Section 7.2.2 above;

 

  8.5.3 Execution of the Transfer Agreement between Seller and Purchaser or the
Designated Acquirer or the Backstop Bank, as the case may be;

 

Page 24 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

  8.5.4 Execution of the Debt Assumption Agreement between Seller and Purchaser
or the Designated Acquirer or the Backstop Bank, as the case may be;

 

  8.5.5 Execution of the LuxCo Loan Receivable Assignment Agreement between
Seller and Purchaser or the Designated Acquirer or the Backstop Bank, as the
case may be;

 

  8.5.6 Execution of a closing protocol by Seller and Purchaser or the Backstop
Bank, as the case may be, confirming the due fulfilment of the respective
Closing Condition and the due performance or waiver, as the case may be, of all
Closing Events.

 

8.6 In the event that (i) the Backstop Bank is prohibited to close the
transactions as contemplated hereunder either by the European Commission or the
German Federal Cartel Office (Bundeskartellamt) or (ii) the Backstop Antitrust
Clearance has not been obtained prior to or on the Backstop Drop Dead Date,
Purchaser shall, irrespective of any breach by Purchaser of any of its
obligations under this Agreement, pay a break-up fee in the amount of
EUR 150,000,000 (in words: one hundred fifty million Euro) (herein “Break-up
Fee”), it being understood (i) that in case of a breach by Purchaser of any of
the obligations vesting in Purchaser under this Agreement or the Backstop Bank
under the Commitment Letter and/or this Agreement the Break-up Fee shall not
prejudice Seller in any form whatsoever from claiming damages against Purchaser
and/or the Backstop Bank incurred in connection with this Agreement and/or from
enforcing any other remedies available under statutory law or under this
Agreement and/or the Commitment Letter and (ii) that the assumption of all
rights and obligations of Purchaser under this Agreement by way of the
assumption of agreement with full discharge of Purchaser by the Backstop Bank
shall not include the obligation to pay the Break-up Fee as stipulated
hereunder.

 

8.7

Seller and Purchaser shall be entitled to terminate this Agreement by giving
written notice to the other Party/Parties no later than at 24:00 hours CET on
25 March 2011 if the Initial Purchasers have validly terminated their
commitments to purchase the Notes under the Backstop Commitment Letter on the
sole basis and as a direct result of a Market Disruption (as defined below). For
the avoidance of doubt, any such termination right shall irrevocably lapse at
24:00 hours CET 25 March 2011. A “Market Disruption” shall be deemed to have
occurred only if, during the first three (3) Business Day’s period following the
Signing Date, there

 

Page 25 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

 

has occurred a material disruption in the financing or capital markets that
renders the financing sources unable to place, sell or resell the Notes prior to
the expiration of such period at any price. In the event this Agreement is
terminated pursuant to this Section 8.7, neither Purchaser nor Seller shall have
any obligation or liability towards the other Party except that any liability of
any Party for damages already due on the date of termination or for damages for
a wilful breach of any covenants of this Agreement shall remain unaffected and
the provisions of Sections 16 through 25 of this Agreement shall survive and
remain in full force and effect.

 

9. Seller’s Guarantees

 

9.1 Seller hereby guarantees, subject to any limitations contained in this
Agreement, in particular the remedies set out in Section 10 below, the Time
Limitations (as defined in Section 13.1 below), the exclusion of De Minimis
Claims (as defined in Section 13.3 below), the Deductible (as defined in
Section 13.3 below) and the Liability Cap (as defined in Section 13.4 below), by
way of an independent guarantee pursuant to Section 311 (1) German Civil Code
(BGB) that the statements set forth in Sections 9.1.1 through 9.1.10 are true
and correct as of the Signing Date or as of any other date explicitly referred
to below (herein collectively “Seller’s Guarantees”):

 

  9.1.1 Enforceability, Capacity. This Agreement constitutes the legal, valid,
and binding obligation of Seller, enforceable under German laws against Seller
in accordance with its terms, except to the extent that the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium, or
other similar laws relating to or affecting the rights of creditors generally
and except that the remedy of specific performance and injunctive relief and
other forms of equitable relief may be subject to equitable defences and to the
discretion of the court, before which any proceeding therefor may be brought.
Seller has the absolute and unrestricted right, power, authority and capacity to
execute this Agreement.

 

  9.1.2

Ownership of the Sold Shares and the New Sold Share. As per the Signing Date and
Closing Date, Seller is the sole and unrestricted owner of the Sold Shares. The
Sold Shares (i) have been duly authorized and validly issued, (ii) are fully
paid up, non-assessable and have not been repaid and (iii), except for the
Financing Securities and the New

 

Page 26 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

 

Financing Securities, have not been pledged, assigned, charged or used as a
security to or by a third party and are free and clear of any other third party
rights. Upon registration of the Capital Increase with the commercial register
of TopCo New and, subject to such registration, as per the Closing Date, Seller
will be the sole and unrestricted owner of the New Sold Share. As per the
Closing Date, the New Sold Share will not be pledged, assigned, charged or used
as a security to or by a third party and will be free and clear of any other
third party rights.

 

  9.1.3 Existence of Companies. As per the Signing Date and Closing Date, each
of the Companies (i) is duly incorporated and validly existing under the laws of
Germany and (ii) has all requisite corporate power and authority to own its
respective properties and assets.

 

  9.1.4 Ownership of Companies. Except as disclosed in Schedule 9.1.4, (a) as
per the Signing Date and Closing Date, the shares and partnership interests held
indirectly by Seller in the Companies, other than TopCo New, (i) are owned by
the Companies as set out in Exhibit A, (ii) have been duly authorized and
validly issued, (iii) are fully paid up, non-assessable and have not been repaid
and (iv), except for the Financing Securities and the New Financing Securities,
have not been pledged, assigned, charged or used as a security to or by a third
party and are free and clear of any other third party rights and (b) the
Companies (x) have no Affiliates and (y) do not hold any equity interest in
another entity other than a Company, in each case of (x) and (y) with the
exception of memberships in trade associations (Industrievereinigungen) or
similar associations. The Companies are not party to any enterprise agreements
within the meaning of Sections 291 and 292 German Stock Corporation Act (AktG).

 

  9.1.5 Bankruptcy or Judicial Composition Proceedings. As per the Signing Date
and the Closing Date, (i) no bankruptcy or judicial composition proceedings
concerning Seller or the Companies have or will have been applied for and (ii),
to the Best Knowledge of Seller (as defined in Section 9.3 below), no
circumstances exist or will exist prior to the Closing Date which would require
the application for any bankruptcy or judicial composition proceedings
concerning Seller or the Companies and (iii), to the Best Knowledge of Seller,
no circumstances exist or will exist prior to the Closing Date pursuant to any
applicable bankruptcy laws which could justify any action of voidance of this
Agreement.

 

Page 27 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

  9.1.6 Conduct of Business. To the Best Knowledge of Seller and except for
transactions described or contemplated under this Agreement or disclosed in
Schedule 9.1.6, the Companies have continued to conduct their respective
business operations in the ordinary course of business in a manner consistent
with past practice during the period between the Effective Date and the Signing
Date, except where the failure to do so would not result in a Material Adverse
Effect (as defined in Section 9.4 below). During the period between the
Effective Date and the Signing Date, with respect to the members of the senior
management of any of the Companies, there has been no material change in the
employment terms and conditions and no increase of compensation.

 

  9.1.7 Financial Statements. Seller has furnished Purchaser prior to the
Signing Date with a copy attached to this Agreement as Schedule 9.1.7 of the
combined financial statements of Kabel BW Erste for the fiscal year 2010
comprising consolidated group accounts (Konzernabschluss) and a group management
report (Konzernlagebericht) as per 31 December 2010 (herein “Financial
Statements”) which have been prepared by the management of Kabel BW Erste and
audited by Deloitte & Touche GmbH Wirtschaftsprüfungsgesellschaft, Düsseldorf,
Germany (herein “Deloitte & Touche”). The Financial Statements have been
prepared in accordance with International Financial Reporting Standards (IFRS)
applicable to the Financial Statements as issued by the International Accounting
Standards Board (IASB) and as adopted by the European Union (EU), and in
accordance with those commercial law provisions (handelsrechtliche Vorschriften)
applicable to the Financial Statements pursuant to Section 315a German
Commercial Code (HGB). The Financial Statements present a true and fair view
(den tatsächlichen Verhältnissen entsprechendes Bild) of Kabel BW Group’s assets
and liabilities (Vermögenslage), financial condition (Finanzlage) and results of
operation (Ertragslage) as per the establishment (Aufstellung) of the Financial
Statements.

 

  9.1.8

Transaction-Related Fees. Except as disclosed in Schedule 9.1.8-1 during the
period between the Effective Date and the Closing Date, none of the Companies
has paid, and on the Closing Date none of the

 

Page 28 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

 

Companies has any obligation to pay, any brokerage, finder’s or other fees or
commission or transaction bonus (herein “Fees”) to any investment banker,
broker, finder, agent, advisor or member of senior management of any of the
Companies, Seller or Seller’s Affiliates in connection with (i) this Agreement
or (ii) the consummation of the transactions contemplated under this Agreement
or (iii) in connection with the preparation of any disposal of the Sold Shares
and/or other shares in Kabel BW Erste by means of an initial public offering
(herein “Transaction Fees”), except as disclosed in Schedule 9.1.8-2. For the
avoidance of doubt, Transaction Fees shall not comprise any Fees incurred in
connection with the reorganisation and refinancing of the Kabel BW Group as
contemplated under this Agreement.

 

  9.1.9 Ringfencing. During the period between the Effective Date and the
Signing Date,

 

  9.1.9.1 Seller has not resolved on any dividends or other distributions
(whether by reduction of capital or redemption (Einziehung) or purchase of
shares or otherwise) which are to be paid or made by any of the Companies to
Seller or any of its Affiliates other than any of the Companies (herein
“Seller’s Affiliates”); or

 

  9.1.9.2 Seller has not increased or reduced the share capital of Kabel BW
Erste or repurchased or redeemed (eingezogen) the Sold Shares; or

 

  9.1.9.3 the Companies have not made any other payments to Seller or Seller’s
Affiliates except as disclosed on Schedule 9.1.9.3.

 

  9.1.10 Compliance with laws. To the Best Knowledge of Seller, the Business is
conducted as of the Signing Date in compliance with the laws applicable to the
Companies except where the failure to do so would not result in a Material
Adverse Effect.

 

9.2

All Schedules referred to in Section 9.1 above are herein collectively referred
to as the “Disclosure Schedules”. Seller does not give or assume any guarantees
other than those set forth in Section 9.1 above and none of the Seller’s
Guarantees shall be construed as a guarantee or representation with respect to
the quality of the purchase object (Kaufgegenstand) within the meaning of
Sections 276 (1), 443

 

Page 29 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

 

German Civil Code (BGB) (Garantie für die Beschaffenheit der Sache). The Parties
agree that if any disclosure of events or documents made in the Disclosure
Schedules is below any materiality threshold provided for such disclosure
requirement, or contains additional information, such disclosure shall not be
used to construe the extent of the required disclosure (including any standard
of materiality) pursuant to the relevant Seller’s Guarantee.

 

9.3 For the purpose of this Agreement, “Best Knowledge of Seller” shall mean the
actual knowledge (positive Kenntnis) of the managing directors (Geschäftsführer)
of Seller which they have obtained after due inquiry of the managing directors
(Geschäftsführer) of the Companies as of the Signing Date, Messrs. Harald Rösch,
Dr. Holger Püchert, Christoph Nieder and Uwe Bärmann, and after due inquiry of
Kabel BW Group’s current general counsel, Mr. Lars Ziegenhagen, in each case in
relation to the Seller’s Guarantees.

 

9.4 For the purpose of this Agreement, “Material Adverse Effect” means any
change or effect that is materially adverse to the assets, financial condition
and/or results of operations (Vermögens-, Finanz- und/oder Ertragslage) of the
Companies taken as a whole, resulting in Losses (as defined in Section 10.1
below) of the Companies in excess of EUR 10,000,000 (in words: ten million
Euro).

 

10. Remedies

 

10.1

In the event of any breach or non-fulfilment by Seller of any of Seller’s
Guarantees or Seller’s Covenants (as defined in Section 11.4 below) (herein
“Purchaser Claim”), Seller shall be liable for putting Purchaser or, at the
election of Seller, the respective Company into the same position that it would
have been in if the respective Seller’s Guarantee or Seller’s Covenant had been
correct or had not been breached (Naturalrestitution), or, at the election of
Seller, for paying damages for non-performance (kleiner Schadenersatz). For
purposes of determining the liability of Seller, only the actual losses incurred
by the respective Company or Purchaser, excluding (i) any potential or actual
reduction in value (Minderung) of the Companies beyond the actual damage
incurred, (ii) any consequential damages (Folgeschäden), (iii) any lost profits
(entgangener Gewinn), (iv) any frustrated expenses (frustrierte Aufwendungen) or
(v) any incidental or internal costs and expenses incurred by the Companies or
Purchaser, shall be taken into account, it being understood that all relevant
losses shall be calculated on a Euro-for-Euro

 

Page 30 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

 

basis (herein “Losses”). As to the reimbursement of Losses, the following shall
further apply:

 

  10.1.1 If and to the extent damages are paid to any of the Companies, such
payments shall, if and to the extent legally permissible, be construed and
deemed as contributions (Einlagen) made by Purchaser into the respective Company
and shall be treated as a reduction of the Purchase Price as between Seller and
Purchaser.

 

  10.1.2 In no event Seller shall owe to Purchaser any gross-up for taxes within
the meaning of Section 3 German Tax Code (AO) (Steuern und steuerliche
Nebenleistungen) (herein “Tax” or “Taxes”) falling due in connection with a Loss
compensation payment received by the Companies from Seller.

 

10.2 In the event of any alleged Purchaser Claim, Purchaser will give Seller
written notice of the alleged breach or non-fulfilment of the respective
Seller’s Guarantee or Seller’s Covenant, with such notice stating the nature
thereof and the amount involved to the extent that such amount has been
determined at the time when such notice is given, promptly after discovery of
such breach or non-fulfilment. Without prejudice to the validity of the
Purchaser Claim or alleged Purchaser Claim in question, Purchaser shall allow,
and shall cause the Companies to allow, Seller and its accountants and
professional advisors to investigate the matter or circumstances alleged to give
rise to such Purchaser Claim, and whether and to what extent any amount is
payable in respect of such Purchaser Claim or alleged Purchaser Claim, and, for
such purpose, Purchaser shall give, and shall cause the Companies to give,
subject to them being paid their reasonable out-of-pocket costs and expenses,
such information and assistance, including reasonable access to Purchaser’s and
the Companies’ premises and personnel during normal business hours without
causing substantial disruption of the business operations and including the
right to examine and copy or photograph any assets, accounts, documents and
records, as Seller or its accountants or professional advisors may reasonably
request. Seller agrees that all information obtained under this Section 10.2
shall be treated as Confidential Information (as defined in Section 17.2 below).
This provision shall also apply in case of court or arbitration proceedings
being pending between the Parties in connection with the transactions
contemplated under this Agreement.

 

Page 31 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

10.3 Seller shall not be liable for, and Purchaser shall not be entitled to
bring, any Purchaser Claim or any other claim under or in connection with this
Agreement, if and to the extent that:

 

  10.3.1 the matter to which the Purchaser Claim relates has been taken into
account in the Financial Statements by way of a provision (Rückstellung),
liability (Verbindlichkeit), exceptional depreciation (außerplanmäßige
Abschreibung) or depreciation to reflect lower market values (Abschreibung auf
den niedrigeren beizulegenden Wert), in each case associated with the matter in
question shown in Exhibit 10.3.1, or in the Equity Value Bridge;

 

  10.3.2 the amount of the Purchaser Claim is recovered or could have been
recovered in accordance with the principles of Section 254 (1) German Civil Code
(BGB) from a third party or under an insurance policy;

 

  10.3.3 the payment or settlement of any item giving rise to a Purchaser Claim
results in any benefits by refund, set-off or reduction of Taxes, including
(without limitation) benefits resulting from the lengthening of any amortization
or depreciation periods, higher depreciation allowances, a step-up in the Tax
basis of assets or the non-recognition of liabilities or provisions
(Phasenverschiebung) to the Companies, Purchaser and/or any Affiliate of
Purchaser;

 

  10.3.4 Purchaser, any Affiliate of Purchaser and/or any of the Companies has
participated in causing (mitverursacht) such Purchaser Claim within the meaning
of Section 254 (1) German Civil Code (BGB) or has failed to comply with its duty
to mitigate damages pursuant to Section 254 (2) German Civil Code (BGB);

 

  10.3.5 the matter to which the Purchaser Claim relates was known by Purchaser,
Guarantor or any of their representatives or professional advisors as of the
Signing Date; Purchaser shall be deemed to have knowledge of all matters fairly
disclosed in the documents listed immediately below, in each case to the extent
disclosed to Purchaser prior to the Signing Date:

 

  10.3.5.1 the confidential company presentation “Company Overview” dated
January 2011 and the Kabel BW Group’s business plan for the years 2010 until
2015 dated 17 January 2011, each prepared by the management of Kabel BW Erste;

 

Page 32 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

  10.3.5.2 the confidential “Tax Fact Book” regarding the Kabel BW Group dated
10 December 2010 and the confidential report “Consequences of a potential share
deal – German tax considerations” dated 24 January 2011, each prepared by
Ernst & Young GmbH Wirtschaftsprüfungsgesellschaft (herein “Ernst & Young”);

 

  10.3.5.3 the draft version of the confidential report “Vendor Due Diligence
Report” regarding the Kabel BW Group consisting of the “Business Review”, the
“Transaction Conclusions” and the “Transaction Foundations” dated 10 December
2010 and the draft version of the confidential report “Addendum to Financial
VDD” dated 16 February 2011, each prepared by Ernst & Young;

 

  10.3.5.4 the confidential report “Vendor Due Diligence” regarding the Kabel BW
Group prepared by Solon Management Consulting GmbH & Co. KG (herein “Solon”)
dated December 2010;

 

  10.3.5.5 the confidential report “Business Plan Due Diligence” regarding the
Kabel BW Group prepared by Solon dated December 2010;

 

  10.3.5.6 the confidential report “Addendum Broadband Market Model” regarding
the Kabel BW Group prepared by Solon dated January 2010;

 

  10.3.5.7 the confidential report “Addendum – Mobile Broadband Contract”
prepared by Solon dated December 2010;

 

  10.3.5.8 the confidential “Legal Fact Book” regarding the Kabel BW Group dated
10 December 2010 and the confidential “Addendum to Legal Fact Book” dated
14 March 2011, each prepared by Hengeler Mueller Partnerschaft von
Rechtsanwälten;

 

Page 33 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

  10.3.5.9 any information received by Purchaser, its representatives and/or
professional advisors in writing or in text form (Textform) (within the meaning
of Section 126b German Civil Code (BGB)) in connection with the transactions
contemplated under this Agreement, in particular (i) any presentation materials
delivered to Purchaser, its representatives and/or professional advisors at the
management presentation held on 28 January 2011 and several expert meetings held
in February and March 2011 and (ii) any answers in writing or in text form
(Textform) given by Seller or its representatives and/or professional advisors
in connection with the question & answer process until and including 20 March
2011;

 

  10.3.5.10 the documents contained in the virtual data room operated by
Intralinks, Inc. and accessible to Purchaser, its representatives and
professional advisors until 20 March 2011 (herein “Data Room”), a complete set
of which shall be set aside and saved and stored by Intralinks, Inc. on a DVD
and preserved by notary public Dr. Hartmut Wicke, Munich,Germany, for purposes
of providing evidence for a period of two (2) years after the Closing Date in
accordance with a joint instruction letter attached hereto as Exhibit 10.3.5.10,
it being understood that Intralinks Inc. has confirmed in a letter dated
21 March 2011 that the status quo of the Data Room was frozen as of such date;

 

  10.3.5.11 the Documents contained in the so-called red data room set up in the
offices of Hengeler Mueller on 19 and 20 March 2011, a complete set of which
shall be set aside and saved by Notary Dr. Hartmut Wicke for purposes of
providing evidence for a period of two (2) years after the Closing Date in
accordance with a joint instruction letter to be agreed in good faith by
Purchaser and Seller as soon as practically feasible after the Signing Date;

 

  10.3.5.12 the Disclosure Schedules, the Exhibits or elsewhere in this
Agreement;

 

Page 34 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

  10.3.6 the Purchaser Claim results from, or is increased by, the passing of,
or any change in any law, statute, ordinance, rule, regulation, common law rule
or administrative practice of any government, governmental department, agency or
regulatory body after the Effective Date;

 

  10.3.7 the procedures set forth in Sections 10.2 or 10.5 were not observed by
Purchaser or the Companies, unless Seller was not prejudiced by the
non-compliance with such procedures.

 

10.4 When calculating the amount of the liability of Seller under or in
connection with this Agreement, all advantages in connection with the relevant
matter shall be taken into account (Vorteilsausgleich) and Seller shall not be
liable under or in connection with this Agreement in respect of any Purchaser
Claim for any losses suffered by Purchaser or the Companies to the extent of any
corresponding savings by, or net benefit to, any of the Companies, Purchaser
and/or any Affiliate of Purchaser arising therefrom.

 

10.5 If (i) an order of any governmental authority (Behörde) is issued or
threatened to be issued against Purchaser or any of the Companies or (ii) any of
the Companies or Purchaser are sued or threatened to be sued by a third party,
including any governmental agencies, in each case in a manner which may give
rise to a Purchaser Claim (herein “Third Party Claim”), Purchaser shall give
Seller prompt notice of such Third Party Claim and the following principles
shall apply:

 

  10.5.1 Purchaser shall procure (steht dafür ein) that Seller shall be provided
with all materials, information and assistance relevant in relation to the Third
Party Claim and shall be given reasonable opportunity to comment or discuss with
Purchaser any measures which Seller proposes to take or to omit in connection
with such Third Party Claim. In particular, Seller shall be given an opportunity
to comment on, participate in, and review any reports, audits or other measures
and shall receive copies of all relevant orders (Bescheide) of any authority
without undue delay (unverzüglich), but in any event at least ten (10) Business
Days prior to the expiry of any relevant objection period (Einspruchs- oder
Widerspruchsfrist).

 

  10.5.2 No admission of liability shall be made by or on behalf of Purchaser or
the Companies, and the Third Party Claim shall not be compromised, disposed of
or settled, without the prior written consent of Seller.

 

Page 35 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

  10.5.3 Seller shall further be entitled, at its own discretion, to take such
action (or cause Purchaser or the Companies to take such action) as Seller shall
deem reasonably necessary to avoid, dispute, deny, defend, appeal, resist,
compromise or contest such Third Party Claim (including making counter-claims or
other claims against third parties) in the name of and on behalf of Purchaser or
the Companies concerned, provided that the Purchaser and the Companies will not
be required to take any action to the extent that doing so would be materially
prejudicial to the commercial interests or relationships of the Purchaser or the
Companies or their business. Purchaser will give and cause the Companies to
give, subject to them being paid all reasonable out-of-pocket costs and
expenses, all such information and assistance, as described above, including
reasonable access to premises and personnel during normal business hours and
without causing substantial disruption of the business operations and including
the right to examine and copy or photograph any assets, accounts, documents and
records for the purpose of avoiding, disputing, denying, defending, resisting,
appealing, compromising or contesting any such Third Party Claim or liability as
Seller or its professional advisors may reasonably request.

 

  10.5.4 Seller agrees that all information obtained under this Section 10.5
shall be treated as Confidential Information.

 

  10.5.5 To the extent that Seller is in breach of a Seller’s Guarantee or a
Seller’s Covenant, all costs and expenses reasonably incurred by Purchaser in
connection with the defence of such alleged Third Party Claim shall be borne by
Seller; if it turns out that Seller was not in breach, any costs and expenses
reasonably incurred by Seller in connection with such defence shall be borne by
Purchaser.

 

11. Seller’s Covenants

 

11.1 During the period between the Signing Date and the Closing Date, Seller
shall procure (steht dafür ein) that the Companies shall continue to operate the
Business in a manner substantially consistent with past practice in a fashion
not to cause a Material Adverse Effect.

 

Page 36 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

11.2 For the period between the Signing Date and the Closing Date, Seller shall
procure (steht dafür ein) that the Companies shall, except as contemplated in
this Agreement (in particular under Section 5 above) with the prior consent of
Purchaser, such consent to be given in writing or in text form (Textform) and
not to be unreasonably withheld and not to be delayed for more than five
(5) Business Days from the receipt of the request for consent, not:

 

  11.2.1 amend their articles of association or partnership agreements, as the
case may be, except as in connection with the Capital Increase or such (other)
measures which are provided for under Section 5 above in connection with the
reorganization and refinancing of the Kabel BW Group;

 

  11.2.2 adopt any domination, profit and loss transfer or any other enterprise
agreements (Unternehmensverträge) within the meaning of Sections 291, 292 German
Stock Corporation Act (AktG);

 

  11.2.3 other than as contemplated in this Agreement, enter into any merger,
split-off, conversion or any other restructuring, either under the German
Transformation Act (UmwG) or otherwise, e.g. by way of accrual (Anwachsung);

 

  11.2.4 enter into any acquisition or divestiture by any Company of a
shareholding or business with a fair market value exceeding EUR 2,500,000 (in
words: two million five hundred thousand Euro) in the individual case or
EUR 5,000,000 (in words: five million Euro) in the aggregate case;

 

  11.2.5 enter into any sale, assignment, lease or other form of disposal, in
each case outside the ordinary course of business, of (i) any tangible fixed
assets (materielles Anlagevermögen) of the Companies which are necessary for
carrying out the Business in substantially the same fashion and manner as on the
Signing Date or (ii) or any other material assets, except pursuant to contracts
or commitments existing on the Signing Date and disclosed to Purchaser prior to
the Signing Date or already approved in the 2011 budget of the Companies or,
with respect to 2012 only, as provided for in the business plan for Kabel BW
Group, in each case as disclosed in the Data Room (herein collectively “Relevant
Budget”);

 

Page 37 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

  11.2.6 enter into, terminate or amend any other agreements that have a subject
value in excess of EUR 2,500,000 (in words: two and a half million Euro) or that
are otherwise material for the Business, except as for such measures which are
provided for under Section 5 above in connection with the reorganization and
refinancing of the Kabel BW Group, except as in connection with the issuance and
offering of the Notes or in connection with the repayment of the LuxCo Loan
Receivable, in each case in accordance with Section 4.1; it being understood
that the New Financing Agreements, once entered into in accordance with the
Offering Memorandum and the Structure Memo, must not be amended or terminated,
either;

 

  11.2.7 incur any incremental (zusätzliche) liability for borrowed money in
favour of any person other than a Company, in each case excluding liabilities
for borrowed money or guarantees towards any other Company and except already
approved in the Relevant Budget or in connection with such measures which are
provided for under Section 5 above in connection with the reorganization and
refinancing of the Kabel BW Group;

 

  11.2.8 make any material capital expenditure exceeding an amount of
EUR 1,000,000 (in words: one million Euro) or commitment therefore, except for
measures already approved in the Relevant Budget and except for capital
expenditure for customer premise equipment resulting from subscriber additions
in excess of those contemplated in the Relevant Budget;

 

  11.2.9 grant any increase in wages, salaries, bonuses or other remuneration of
any directors or employees other than increases (i) which are provided for by
collective bargaining agreements (Tarifverträge) or references to such
bargaining agreements in the individual employment contracts, or (ii) which are
already approved in the Relevant Budget or (iii) relate to the envisaged
retention and bonus programme in connection with the transaction contemplated
hereunder in the aggregate amount of EUR 5.000.000 (in words: five million
Euro), or otherwise enter into, amend or terminate any employment agreements
with employees having an annual remuneration in excess of EUR 250,000 (in words:
two hundred fifty thousand Euro);

 

Page 38 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

  11.2.10 cancel or waive any claims or rights each with an individual market
value or initiate or settle litigation with a subject value in excess of
EUR 200,000 (in words: two hundred thousand Euro);

 

  11.2.11 take any of the actions as set forth in Section 8.2.3; or

 

  11.2.12 agree, whether or not in writing, to do any of the foregoing.

Any requests by the Companies or Seller for Purchaser’s consent shall be
addressed to the persons set forth in Exhibit 11.2 (herein “Contact Persons”) by
email and fax. Purchaser’s consent shall be deemed given if and to the extent no
response is received by the respective Company or Seller, as the case may be,
within the five (5) Business Days period mentioned above.

 

11.3 For the period between the Signing Date and the Closing Date, Seller shall
not:

 

  11.3.1 resolve any dividends or other distributions (whether by reduction of
capital or redemption (Einziehung) or purchase of shares or otherwise) to be
paid or made by any of the Companies to Seller or any of Seller’s Affiliates;

 

  11.3.2 increase or reduce the share capital of any Company or repurchase or
redeem (einziehen) the Sold Shares or the New Sold Share or parts thereof;

 

  11.3.3 permit that the Companies make any payments to Seller or Seller’s
Affiliates.

Nothing in this Section 11.3 shall prohibit Seller from resolving any dividend
or other distributions or permitting that any Company makes payments to Seller
or Seller’s Affiliates if and to the extent that the aggregate amount of such
dividends, distributions and payments does not exceed the Maximum Repayment
Amount. Any payments on the LuxCo Loan Receivable by TopCo New, or any of the
Companies for the account of TopCo New, exceeding the Maximum Repayment Amount
is subject to the prior consent of the Purchaser.

 

11.4 The covenants of Seller contained in Sections 11.1 and 11.2 above are
herein collectively referred to as “Seller’s Operating Covenants”. The covenants
of Seller contained in Section 11.3 above are herein collectively referred to as
“Seller’s Ringfencing Covenants”. Seller’s Operating Covenants and Seller’s
Ringfencing Covenants are herein collectively referred to as “Seller’s
Covenants”.

 

Page 39 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

12. Indemnity against Transaction Fees

 

12.1 Seller shall indemnify and hold harmless Purchaser or, at Purchaser’s
election, the Companies against any Transaction Fees payable or to be paid by
any of the Companies except as disclosed in Schedule 9.1.8 as well as against
all liabilities, damages or losses and all reasonable out-of-pocket costs and
expenses (including reasonable legal fees, expenses and disbursements) arising
out of, or in connection with, such Transaction Fees (herein “Transaction Fees
Indemnity”).

 

12.2 Section 10.2 and Section 10.5 shall apply mutatis mutandis.

 

13. Expiration and Limitation of Claims

 

13.1 All claims of Purchaser arising under or in connection with this Agreement
shall be time-barred (verjährt) upon the later of (i) four (4) months after the
Closing Date and (ii) 31 March 2012. Exempted herefrom are:

 

  13.1.1 all claims of Purchaser (i) in relation to the performance claim
(Erfüllungsanspruch) to transfer title to the Sold Shares and the New Sold Share
and (ii) for breaches of the Seller’s Guarantees pursuant to Sections 9.1.1
through 9.1.4, which shall be time-barred (verjährt) five (5) years after the
Signing Date; and

 

  13.1.2 all claims of Purchaser arising as a result of wilful or intentional
breaches of Seller’s obligations under this Agreement which shall be time-barred
(verjährt) in accordance with the statutory rules in Sections 195, 199 German
Civil Code (BGB);

(herein collectively “Time Limitations”). All claims of Purchaser (i) referred
to under Sections 13.1.1 and 13.1.2 above, (ii) for breach of any of the
Seller’s Guarantees set forth in Sections 9.1.8 and 9.1.9 above or the Seller’s
Ringfencing Covenants and (iii) under the Transaction Fees Indemnity are herein
collectively referred to as “Exempted Claims”.

 

Page 40 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

13.2 The expiry period for any claims of Purchaser under or in connection with
this Agreement shall be tolled (gehemmt) pursuant to Section 209 German Civil
Code (BGB) by any demand for fulfilment in compliance with Section 10.2 above,
provided that Purchaser commences arbitral proceedings in accordance with
Section 24.2 below within three (3) months after the expiry of the relevant Time
Limitation. Section 203 German Civil Code (BGB) shall not apply, unless the
relevant Parties agree in writing that the expiry period shall be tolled
(gehemmt) on the basis of pending settlement negotiations.

 

13.3 No liability shall attach to Seller under or in connection with this
Agreement if and to the extent the individual claim is less than EUR 3,000,000
(in words: three million Euro) (herein “De Minimis Claims”) and until the
aggregate amount of claims (excluding De Minimis Claims) exceeds an aggregate
amount of EUR 30,000,000 (in words: thirty million Euro) (Freibetrag) (herein
“Deductible”). If the aggregate amount of claims under or in connection with
this Agreement (excluding De Minimis Claims) exceeds the Deductible, Purchaser
may claim only the amount exceeding the Deductible subject to the other
provisions of this Section 13. The limitations of this Section 13.3 shall not
apply to any Exempted Claims.

 

13.4 The aggregate liability of Seller under or in connection with this
Agreement shall not exceed an amount of EUR 120,000,000 (in words: one hundred
twenty million Euro) (herein “Liability Cap”). The Liability Cap shall not apply
to any Exempted Claims, provided, however, that Seller’s overall liability under
and/or in connection with this Agreement, except for claims of Purchaser arising
as a result of wilful or intentional breaches of Seller’s obligations under this
Agreement, shall in no event exceed one hundred (100) percent of the Purchase
Price.

 

13.5

The Parties are in agreement that the remedies that Purchaser, or any of the
Companies, may have against Seller for breach of obligations set forth in or in
connection with this Agreement are solely governed by this Agreement, and the
remedies provided for by this Agreement shall be the exclusive remedies
available to Purchaser or the Companies under and/or in connection with this
Agreement. Apart from the rights of Purchaser under this Agreement (i) any right
of Purchaser to withdraw (zurücktreten) from this Agreement or to require the
winding up of the transactions contemplated under this Agreement (e.g. by way of
großer Schadenersatz or Schadenersatz statt der ganzen Leistung), (ii) any
claims for breach of pre-contractual obligations (culpa in contrahendo),
including but not limited to claims arising under Sections 241 (2), 311 (2)
(3) German Civil Code

 

Page 41 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

 

(BGB) or ancillary obligations (Nebenpflichten), including but not limited to
claims arising under Sections 241 (2), 280 German Civil Code (BGB), (iii) any
claims based on frustration of contract pursuant to Section 313 German Civil
Code (BGB) (Störung der Geschäftsgrundlage), (iv) all remedies of Purchaser for
defects of the purchase object including but not limited to claims arising under
Sections 437 through 441 German Civil Code (BGB) are hereby expressly excluded
and waived (verzichtet) by Purchaser, except for claims based on wilful deceit
(arglistige Täuschung) or Seller’s own intentional behaviour (Vorsatz). Seller’s
liability for intentional behaviour of the persons assisting the Seller in the
performance of its obligations (Erfüllungsgehilfen) in the meaning of
Section 278 German Civil Code (BGB), except for the managers and key employees
of EQT Partners Beteiligungsberatung GmbH and its Affiliates, namely Thomas
Klews, Jussi Nyrölä and Marcus Brennecke, shall be excluded.

 

14. Purchaser’s and Guarantor’s Indemnity

 

14.1 Purchaser and Guarantor shall as joint and several debtors
(Gesamtschuldner) indemnify and hold harmless Seller and Seller’s Affiliates and
any of its or their successors, officers, directors, shareholders, employees and
agents from and against any and all losses, liabilities (whether present or
future, actual or contingent), damages and reasonable costs and expenses
(including Taxes, reasonable legal fees, expenses and disbursements) arising out
of or in connection with

 

  14.1.1 any claims brought by Purchaser’s Affiliates, including the Companies,
in connection with or arising out of the Ancillary Agreements (as defined in
Section 20.1 below); and

 

  14.1.2 any claims in connection with or arising out of the reorganization and
refinancing of the Kabel BW Group in accordance with this Agreement, in
particular any claims under Section 135 Insolvency Act (InsO);

 

  14.1.3 any claims against the former members of Kabel BW Erste’s advisory
board arising from or in connection with their actions in their capacity as
former advisory board members;

unless and to the extent (i) Purchaser has the right to claim damages or
indemnification from Seller in respect of such losses, liability or damages
under

 

Page 42 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

the terms of this Agreement or, (ii) but only in the case of Section 14.1.1 and
of Section 14.1.3, such liability/claim is based on a claim for wilful torts
(vorsätzliche unerlaubte Handlungen) within the meaning of Sections 823 et seqq.
of the German Civil Code (BGB) (herein “Seller’s Indemnification Claims”).

 

14.2 Seller’s Indemnification Claims shall be time-barred (verjährt) six
(6) months after Seller or any of Seller’s Affiliates have been notified in
writing of a claim or liability giving rise to a Seller’s Indemnification Claim.

 

14.3 Section 10.2 shall apply mutatis mutandis to any of Seller’s
Indemnification Claims.

 

15. Cooperation

 

15.1 In order to allow Purchaser to monitor Seller’s compliance with the
Seller’s Covenants, until the Closing Date and as soon as they are available
following every month’s end, Seller shall provide Purchaser with the monthly
management accounts of the Companies, prepared in accordance with past practice.

 

15.2 Prior to the Closing Date, Seller agrees to use reasonable efforts to
provide, or to cause the Companies to provide, Purchaser with such information
that Purchaser can reasonably demonstrate is required by Purchaser’s ultimate
parent Liberty Global, Inc. or any of its subsidiaries to comply with their
public reporting obligations under applicable law, provided that

 

  15.2.1 Purchaser has provided prior written notice to Seller of such reporting
obligation (i) sufficiently in advance of the desired filing date and (ii) with
sufficient detail of the information requirements from Seller; and

 

  15.2.2 Seller and/or any of the Companies can make the requested information
available without causing substantial disruption of their business operations.

 

15.3 The Parties shall closely cooperate in good faith in order to procure a
smooth transition of the Business to Purchaser, such cooperation to include, to
the extent permitted by law, the creation of a joint working group to develop an
integration plan.

 

Page 43 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

15.4 Purchaser undertakes to reimburse and indemnify and hold Seller harmless
for all costs reasonably incurred in connection with its assistance pursuant to
this Section 15.

 

16. Guarantor’s Guarantee and Secondary Guarantor’s Guarantee

 

16.1 Guarantor hereby unconditionally and irrevocably guarantees to Seller the
due and punctual performance of any payment obligations of each the Purchaser
and the Backstop Bank, as the case may be, under this Agreement, in particular
the payment of the Purchase Price and the Break-up Fee, if any.

 

16.2 The Guarantor hereby waives any rights which it may have to require Seller
to proceed first against, or claim payment from, Purchaser to the effect that as
between Seller and the Guarantor the latter shall be liable as principal debtor
as if it had entered into the undertaking to fulfil any payment obligation under
this Agreement, in particular the Purchase Price, jointly and severally with
Purchaser.

 

16.3 For the avoidance of doubt, in the event that the Backstop Bank shall
acquire the Sold Shares and the New Sold Share in lieu of Purchaser in
accordance with Section 4.5 above, the Guarantor’s obligations hereunder shall
lapse upon Backstop Bank’s payment of the Purchase Price and default interest,
if any, or upon the Purchaser’s payment of the Break-up Fee, if any.

 

16.4 Secondary Guarantor hereby unconditionally and irrevocably guarantees to
Seller to arrange for another suitable entity with a sufficient asset base to
assume Guarantor’s obligations under this Agreement in lieu of Guarantor if and
to the extent that the financial capability of Guarantor, due to corporate
reorganizations within the Liberty Global group of companies, has been decreased
in such manner that Guarantor is not able to fulfil its obligations hereunder
when they become due.

 

17. Restrictions of Announcement and Confidentiality

 

17.1

Each of the Parties undertakes that prior to the Closing Date it will not make,
and will cause all of its Affiliates not to make, any announcement in connection
with this Agreement unless (i) required by applicable mandatory laws or stock
exchange regulations or (ii) Seller and Purchaser have given their consent to
such

 

Page 44 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

 

announcement, including the form of such announcement, which consent may not be
unreasonably withheld and may be subject to conditions. If and to the extent any
announcement or disclosure of information regarding the subject matter of this
Agreement is to be made under applicable mandatory laws or any applicable stock
exchange regulations, the Party concerned shall, to the extent permissible under
applicable laws or stock exchange regulations, not disclose any such information
without first informing the other Parties thereof.

 

17.2 The Parties expressly acknowledge and agree that this Agreement and its
terms and all information, whether written or oral, furnished by either Party
and/or any of its Affiliates to another Party and/or any Affiliate of such other
Party in connection with the preparation and negotiation of this Agreement and
the due diligence conducted by Purchaser and/or any of its professional advisors
in connection therewith (herein “Confidential Information”) shall be deemed to
be confidential and shall be maintained by each Party and their respective
Affiliates in strict confidence, it being understood that this shall also apply
to any Confidential Information disclosed under Section 10.2 and/or 10.5 above
or any provisions herein referring to Section 10.2 above.

 

17.3 The receiving Party shall use the same degree of care as it uses with
regard to its own Confidential Information to prevent disclosure, use or
publication of the Confidential Information of the other Party. Confidential
Information of the originating Party shall be held in strict confidence by the
receiving Party unless the receiving Party is able to prove that the
Confidential Information is or has been:

 

  17.3.1 obtained legally and freely from a third party without any
restrictions;

 

  17.3.2 independently developed by the receiving Party at a prior time or in a
separate and distinct manner without benefit of any of the Confidential
Information of the disclosing Party, and documented to be as such;

 

  17.3.3 made available by the disclosing Party for general release independent
of the receiving Party;

 

  17.3.4 made public as required by applicable laws, regulations, court
proceedings or stock exchange regulations; or

 

Page 45 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

  17.3.5 within the public domain or later becomes part of the public domain as
a result of acts by someone other than the receiving Party and through no fault
or wrongful act of the receiving Party.

 

17.4 A receiving Party may disclose Confidential Information of a disclosing
Party to directors, officers, and employees of the receiving Party or agents of
the receiving Party including their respective brokers, lenders or insurance
carriers who have specifically agreed in writing to non-disclosure in accordance
with the terms and conditions hereof and who have a need to know such
information in connection with the transactions contemplated under this
Agreement. Any disclosure of Confidential Information required by legal process
pursuant to this Section 17 shall only be made after providing the disclosing
Party with notice thereof in order to permit the disclosing Party to seek an
appropriate protective order or exemption. Violation by a Party or its agents of
the foregoing provisions shall entitle the disclosing Party, at its option, to
obtain injunctive relief without a showing of irreparable harm or injury and
without bond. The provisions of this Section 17 shall survive and remain
effective for a period of three (3) years after the Closing Date.

 

18. Notices

All notices and other communications under this Agreement, except as explicitly
provided otherwise, shall be made in writing and shall be delivered or sent by
registered mail or courier to the addresses below or to such other addresses
which may be specified by any Party to the other Parties in the future in
writing:

If to Seller:

Oskar Rakso S.à r.l.

Attn.: Karl Heinz Horrer

23, Rue Aldringen

1118 Luxembourg

Luxembourg

with a copy to:

EQT Beteiligungsberatung GmbH

Attn.: Marcus Brennecke

 

Page 46 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

Leopoldstr. 8

80802 Munich

Germany

and

Hengeler Mueller

Attn.: Dr. Hans-Jörg Ziegenhain

Leopoldstr. 8-10

80802 Munich

Germany

If to Purchaser or Guarantor:

UPC Germany HoldCo 2 GmbH

Attn.: Geschäftsführung

c/o Freshfields Bruckhaus Deringer LLP

Hohe Bleichen 7

20354 Hamburg

Germany

Liberty Global Holding BV

Attn.: General Counsel

Boeing Avenue 53

1119 PE Schiphol-Rijk

The Netherlands

with a copy to:

Liberty Global Europe BV

Attn.: General Counsel

Boeing Avenue 53

1119 PE Schiphol-Rijk

The Netherlands

and with a further copy to

 

Page 47 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

Freshfields Bruckhaus Deringer LLP

Attn.: Dr. Michael Haidinger

Hohe Bleichen 7

20354 Hamburg

Germany

 

19. Costs, Expenses, Fees and Charges

 

19.1 All costs, expenses, fees and charges in connection with the transactions
contemplated under this Agreement, including legal services, shall be borne by
the Party commissioning the respective costs, expenses, fees and charges.

 

19.2 Purchaser shall bear (i) all notarial fees incurred in connection with the
notarization of this Agreement, the Ancillary Agreements and any related
documents or agreements, (ii) all official fees charged by the antitrust
authorities in connection with the Antitrust Clearance and (iii) any sales,
transfer or stamp taxes (including any real estate transfer taxes), or other
similar charges, payable by reason of the transactions contemplated under this
Agreement.

 

20. Entire Agreement, Interpretation

 

20.1 “Ancillary Agreements” shall mean the Contribution Agreement, Transfer
Agreement and the Debt Assumption Agreement.

 

20.2 This Agreement, including the Ancillary Agreements, the Exhibits and
Disclosure Schedules, comprises the entire agreement between the Parties
concerning the subject matter hereof and supersedes and replaces all oral and
written declarations of intention made by the Parties in connection with the
contractual negotiations. Changes or amendments to this Agreement (including
this Section 20.2) must be made in writing by the Parties or in any other
legally required form, if so required.

 

20.3 In this Agreement, the headings are inserted for convenience only and shall
not affect the interpretation of this Agreement; where a German term has been
inserted in quotation marks and/or italics it alone (and not the English term to
which it relates) shall be authoritative for the purpose of the interpretation
of the relevant English term in this Agreement. The terms “including” and “in
particular” shall always mean “including, without limitation” and “in
particular, without limitation”, respectively.

 

Page 48 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

21. No Third Party Rights

This Agreement shall not grant any rights to, and is not intended to operate for
the benefit of, third parties unless otherwise explicitly provided for herein.
Wherever under this Agreement any party other than Purchaser is to be
indemnified by Seller, such other party, in particular the Companies, shall not
be entitled to bring any claims for indemnification against Seller (kein echter
Vertrag zugunsten Dritter).

 

22. No Assignment, No Set-off Rights

 

22.1 Unless otherwise explicitly provided for in this Agreement, no Party shall
be entitled to assign any rights or claims under this Agreement without the
written consent of the other Parties, except for claims assigned as security
(sicherungsabgetreten) to Purchaser’s financing sources.

 

22.2 No Party, except as provided otherwise in this Agreement, shall be entitled
(i) to set-off (aufrechnen) any rights and claims it may have under this
Agreement against any rights or claims any other Party may have under this
Agreement or (ii) to refuse to perform any obligation it may have under this
Agreement on the grounds that it has a right of retention
(Zurückbehaltungsrecht) unless the rights or claims of the relevant Party
claiming a right of set-off (Aufrechnung) or retention (Zurückbehaltung) have
been acknowledged (anerkannt) in writing by the relevant other Party/Parties or
have been confirmed by final decision of a competent court (Gericht) or arbitral
tribunal (Schiedsgericht).

 

23. Certain Terminology

 

23.1 “Business Days” shall mean any days on which banks are open for general
business in Frankfurt am Main, Germany, or, with respect to determination of the
Scheduled Closing Date only, days on which banks are open for general business
in Frankfurt am Main, Germany, the Grand-Duchy of Luxembourg, London, United
Kingdom, and Amsterdam, the Netherlands.

 

Page 49 of 50



--------------------------------------------------------------------------------

LOGO [g171648g69o31.jpg]

 

23.2 Interest payable under any provision of this Agreement shall be calculated
on the basis of actual days elapsed divided by 365.

 

24. Governing Law, Dispute Resolution

 

24.1 This Agreement shall be exclusively governed by, and be construed in
accordance with, the laws of the Federal Republic of Germany, without regard to
principles of conflicts of laws and without regard to the UN Convention on the
Sale of Goods.

 

24.2 All disputes arising under or in connection with this Agreement (including
any disputes in connection with its validity) shall be exclusively and finally
settled by three arbitrators in accordance with the Arbitration Rules
Supplementary Rules for Expedited Proceedings of the German Institution of
Arbitration e.V. (DIS), which are contained in a reference deed (Bezugsurkunde)
of the notary public Dr. Cord-Georg Hasselmann, roll of deeds no. Hs 8/2010
dated 10 September 2010 and the Supplementary Rules for Expedited Proceedings of
the German Institution of Arbitration e.V. (DIS) attached hereto as
Exhibit 24.2, without recourse to the ordinary courts of law. The place of the
arbitration shall be Munich. The language of the arbitral proceedings shall be
English. Documents in the German language do not have to be translated into the
English language.

 

25. Invalid Provisions, Unintended Gaps (Salvatorische Klausel)

 

25.1 In the event that one or more provisions of this Agreement shall, or shall
be deemed to, be invalid or unenforceable, the validity and enforceability of
the other provisions of this Agreement shall not be affected thereby. In such
case, the Parties hereto agree to recognize and give effect to such valid and
enforceable provision or provisions, which correspond as closely as possible
with the commercial intent of the Parties.

 

25.2 The same shall apply in the event that this Agreement and/or any of the
Ancillary Agreements contain any unintended gaps (unbeabsichtigte
Vertragslücken).

 

Page 50 of 50